986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
MUTUAL MINING, INCORPORATED, a corporation,  Plaintiff-Appellee,v.DISTRICT 17, UNITED MINE WORKERS OF AMERICA;  Local UnionNo. 5817, United Mine Workers of America,Unincorporated Associations,Defendants-Appellants.

No. 92-1444.
United States Court of Appeals,Fourth Circuit.
Argued:  February 3, 1993Decided:  February 23, 1993
Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  John T. Copenhaver, Jr., District Judge.  (CA-91-462-2)
Argued:  Charles F. Donnelly, Charleston, West Virginia, for Appellants.
L. Anthony George, Jackson & Kelly, Charleston, West Virginia, for Appellee.
S.D.W.Va.
AFFIRMED.
Before RUSSELL and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
District 17 of the United Mine Workers Union of America appeals a judgment of the United States District Court for the Southern District of West Virginia, which on cross motions for summary judgment, vacated the decision of Arbitrator Bruce Boals.


2
Arbitrator Boals had awarded the grievant, Donald Thayer, with probationary employment as a rock truck driver for Mutual Mining Inc., after Thayer challenged the skills evaluation by which Mutual Mining, Inc. denied him the position.


3
The district court vacated the arbitrator's decision to give Thayer the two-week probationary period, after finding that it did not draw its essence from the National Bituminous Coal Wage Agreement, which was controlling.  After a careful de novo  review of the record and the briefs, and consideration of oral arguments, we agree with the district court and affirm.

AFFIRMED